Citation Nr: 0723642	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to August 1945, and service in the Regular Philippine 
Army from August 1945 to February 1946.  Records from the 
Philippine Armed Forces also indicate the appellant had 
guerrilla service with the Philippine Commonwealth Army 
beginning in January 1942; however, such service has not been 
verified by the U.S. Department of the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office, which 
held the appellant does not have qualifying military service 
which makes him eligible for VA benefits, and denied his 
request to reopen his claim for non-service-connected 
disability pension benefits.  A previous decision of the 
Board in October 1966 denied basic eligibility for pension.  

This claim was previously before the Board in December 2006, 
at which time the Board determined additional development 
needed to be conducted.  The requested development has been 
requested and the claim is now properly before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the appellant had recognized guerrilla service 
from January 1945 to August 1945, and service in the Regular 
Philippine Army from August 1945 to February 1946, which does 
not constitute active military service for purposes of VA 
disability pension benefits.  

2.  Entitlement to non-service-connected disability pension 
benefits was denied in an October 1996 Board decision.  The 
appellant was notified of the decision that same month, and 
an appeal of the decision was not initiated.  

3.  Evidence received since the October 1996 Board decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying the appellant's 
claim of basic eligibility for Department of Veterans Affairs 
(VA) benefits is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 3.104, 3.160(d), 20.302, 20.1103 (2006).  

2.  Evidence received since the October 1996 Board decision 
is not new and material, and the appellant's claim of basic 
eligibility for Department of Veterans Affairs (VA) benefits 
may not be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2007, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The January 2007 letter informed the appellant 
that VA would assist him in obtaining records in the custody 
of a Federal department or other appropriate agency.  He was 
advised that, since his claim for non-service-connected 
disability pension benefits was denied previously, it was his 
responsibility to send new and material evidence sufficient 
to reopen the claim.  The appellant was advised of the 
meaning of "new and material evidence" in general, the 
reasons for the previous denial, and a description of what 
evidence would be necessary to substantiate the element(s) 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The appellant was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  The January 2007 letter also informed the 
appellant of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, to 
whatever extent Dingess may apply herein, the Board concludes 
that all required notice has been given to the veteran.  

The Board finds that the content of the January 2007 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2007 Supplemental SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

The appellant seeks entitlement to VA pension benefits for 
non-service-connected disability.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2006).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2006).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.40 
(2006).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2006).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits. See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2006).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2006).  However, where the 
appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, the VA shall request verification 
of service from the service department.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Review of the record shows that the appellant has filed 
previous claims for non-service-connected pension benefits, 
and that his claims were denied.  The U.S. Court of Appeals 
for the Federal Circuit has held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
2002) applies to the reopening of claims that were previously 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-27 (Fed. Cir. 2000).  In light of this 
holding, it appears that even a claim for basic eligibility 
that has previously been finally denied must first meet the 
new and material evidence standard before such claim can be 
reopened.

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Basic eligibility for VA benefits was denied in an October 
1996 Board decision.  At that time, the Board determined that 
the appellant was not eligible for VA non-service-connected 
disability pension benefits because he did not have 
qualifying service for that benefit.  In making this 
determination, the Board specifically noted the appellant's 
service, as verified by the National Personnel Records 
Center, consisted of recognized guerrilla service and service 
in the Regular Philippine Army, which does not constitute 
active military service for purposes of VA disability pension 
benefits.  The Board noted the record included evidence 
showing the appellant served as a guerrilla in the Philippine 
Commonwealth Army beginning in January 1942; however, the 
Board noted such service had not been verified by the U.S. 
Department of the Army and that such service would not confer 
eligibility for pension in any case.  The appellant was 
notified of the Board's decision the same month, and did not 
appeal the decision.  Therefore, the October 1996 Board 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1103 (2006).  

The evidence associated with the claims file at the time of 
the October 1996 decision included a Certificate of Honorable 
Discharge and Enlistment Record from the Philippine Army 
showing the appellant was a civilian guerrilla and enlisted 
in January 1942, the appellant's birth and marriage 
certificate, and a birth certificate for A.M.J.  The record 
also included an April 1999 certification from the NPRC 
showing the appellant had recognized guerrilla service from 
January 1945 to August 1945, and service in the Regular 
Philippine Army from August 1945 to February 1946.  

Since the October 1996 Board decision, the new evidence that 
has been submitted includes birth certificates for T.L. and 
A.J.L., and a Certificate of Naturalization showing the 
appellant became a naturalized U.S. citizen in February 1993.  
Also submitted was a document from the Social Security 
Administration (SSA) explaining benefits available to World 
War II veterans, including Filipino veterans who served in 
the organized military forces of the Philippines.  

Although the evidence mentioned constitutes new evidence, in 
that it was not of record at the time of the last final 
decision, the Board finds the evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.  In this regard, the Board again 
notes that the appellant's case turns upon whether he had 
qualifying service for entitlement to non-service-connected 
pension benefits.  Therefore, any new evidence submitted must 
be material to that issue, i.e. raise a reasonable 
possibility of establishing such qualifying service.  

With respect to the birth certificates for T.L. and A.J.L. 
and the Certificate of Naturalization, the Board notes this 
evidence does not provide any new information as to the 
appellant's military service.  Similarly, the Board notes 
that the information from the Social Security Administration 
is not pertinent to the appellant's claim because it does not 
relate to benefits administered by VA.  The Board does note 
that the evidence shows Filipino veterans are eligible to 
receive certain benefits from SSA; however, VA is a separate 
entity from SSA, and is not bound by SSA's regulations or 
determinations.  

In sum, the Board finds that none of the documents or 
evidence submitted by the appellant since the October 1996 
Board decision (or previously) in support of his claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  In addition, the 
February 1999 certification from the NPRC, indicating that 
the appellant had no qualifying service, is binding on VA.  
See Spencer v. West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no new evidence that would warrant a 
request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); see also 
Palor v. Nicholson, No. 04-0555 (Vet. App. May11, 2007) (mere 
allegation that "additional evidence 'could exist' that 
would warrant a further request to the service department" 
is insufficient to require additional development effort by 
VA).  

Based on the foregoing, the Board concludes that the 
appellant has not presented new and material evidence to 
reopen the claim of basic eligibility for VA benefits.  As 
new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA benefits, 
the claim may not be reopened.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  




ORDER

New and material evidence has not been presented or secured 
to reopen the claim of basic eligibility for VA benefits, and 
the appeal is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


